Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Claims 1-3, 5-7 and 9-27 are pending.
3.	Applicant’s election without traverse of the species of a composition consisting of milk, walnut, peanut, hazelnut, soy, sesame, shrimp, salmon, egg and wheat, in the reply filed on 12/01/2020 is acknowledged.
4.	Claims 17-20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2020
5.	 Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are currently under consideration as they read on a method of administering a composition consisting of milk, walnut, peanut, hazelnut, soy, sesame, shrimp, salmon, egg and wheat to a food allergic patient.
6.	Applicant’s IDS document filed on 04/17/2020, 05/21/2020 and 09/11/2020 have been considered. 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,064,936 (IDS filed on 04/17/2020). Although the claims at issue are not identical, they are not patentably distinct from claims 1-24 of U.S. Patent No. 10,064,936 are directed to the same mixed allergen composition and methods of being administered as is recited in the instant invention.  
The reference teachings anticipate the claimed invention. 

9.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,143,742 (IDS filed on 04/17/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10,143,742 are directed to the same methods of administering the mixed allergen compositions of the instant invention.  
The reference teachings anticipate the claimed invention. 

10.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,149,904 (IDS filed on 04/17/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,149,904 are directed to the same methods of administering the mixed allergen compositions of the instant invention.  
The reference teachings anticipate the claimed invention. 

11.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,166,286 (IDS filed on 04/17/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-26 of U.S. Patent No. 10,166,286 are directed to the same methods of administering the mixed allergen compositions of the instant invention.  

12.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,525,125 (IDS filed on 04/17/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 are directed to the same methods of administering the same compositions to treat food allergies.  
	The reference teachings anticipate the claimed invention
13.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 8-19 and 21-22 of U.S. Patent 10,695,422 (PTO-892; Reference A).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-6, 8-19 and 21-22 are directed to the same methods of administering the same compositions.
The reference teachings anticipate the claimed invention.

14.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-9, 11-13 and 21-22 of copending Application No. 15/989,741 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-5, 7-9, 11-13 and 21-22 are directed to the same compositions and the same methods the same compositions to treat food allergy.  
The reference teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/228,953 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 are directed to the same methods of administering the same compositions to treat food allergy.  
The reference teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-21 of copending Application No. 16/694,354 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 and 16-21 are directed to the same methods of administering the same compositions to treat and prevent allergic and inflammatory disease.  
The reference teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of administering the genus of recited allergen compositions, the specification is not enabled for a method of preventing food allergies or prophylactically protecting a subject from developing food allergies by administering the genus of recited allergen compositions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification discloses methods of administering allergens in a food composition.  
	The 2017 art of Kristiansen et al. (PTO-892; Reference U) teaches that allergen immunotherapy does not prevent allergic disease.  (In particular, paragraph spanning pages 22-23, pages “secondary outcomes” section on pages 24-27, abstract, conclusion, whole document). 

Since no in vivo studies were used as model system to prevent any food allergy disorder it is not clear that reliance on the in vitro data accurately reflects the relative animal efficacy of the claimed therapeutic strategy. The specification does not adequately teach how to effectively treat any particular food allergy disorder or reach any therapeutic endpoint in animals by administrating the genus of compositions, much less any food allergy disorder as encompassed by the instant claims.  The specification does not teach how to extrapolate data obtained from the in vitro studies to the development of effective in vivo animal therapeutic treatment, commensurate in scope with the claimed invention.  There must be a rigorous correlation of biological activity between the disclosed in vitro activity and an in vivo effectiveness to establish a method of preventing disease.  

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


20.	Claims 1-3, 5-7, 9-16, 21-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2013/0218132 (IDS filed on 06/18/2020) in view of Begin et al. (IDS filed on 06/18/2020).
U.S. Patent Application 2013/0218132 teaches a method for preventing or reducing a risk of developing a hyperallergenic immune system disorder in a human, the method comprising: exposing the oral mucosa of a human infant to at least daily sustained contact with a composition comprising one or more allergens.  The formulation comprising the one or more allergens are selected from the group consisting of: pollen, dust mite, mold, animal dander, peanuts, tree nuts, 
In some embodiments, a composition contains 1, 2, 3, 4, 5, or more allergen protein(s), wherein each allergen protein may independently be present in any of the afore-mentioned quantities and/or the total amount of allergen present may be any of the afore-mentioned quantities. One of skill in the art would readily select an effective amount for inclusion in a composition or product of the invention.
The claimed invention differs from the prior art in the recitation of the allergens of milk, walnut, peanut, hazelnut, soy, sesame, shrimp, salmon, egg and wheat; and the specific amounts of each complete allergen. 
Begin et al. teaches a method of administering 1-5 foods in equal amounts selected from the group consisting of peanuts, walnuts, cashew, pecan, milk, egg, sesame, almond and hazelnuts) in a mix by oral immunotherapy to food allergic people between the ages of 4 and 46 twice a week (In particular, ‘Methods’, Tables 1 and 2, Additional file 1, whole document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have added additional complete allergens to the allergen composition of U.S. Patent Application 2013/0218132 in order to prevent food allergies to those additional allergens.  It would have been obvious to have added the milk, walnut, peanut, hazelnut, soy, sesame, shrimp, salmon, egg and wheat allergens of Begin et al. because Begin et al. has successfully used those complete allergens in order to treat food allergies to those allergens.  
It would have been obvious to one of ordinary skill in the art to have adjusted the amount of each allergen in the composition because altering the amount of each of the active ingredients  In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
21.	No claim is allowed.
22.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
February 27, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644